Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                DETAILED ACTION
This communication is in response to the Amendment filed on 04/28/2021. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 12-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kurt Rohlfs on 04/27/2022.
The application has been amended as follows: 
Listing of Claims:
1-11.	(Canceled)
12.	(Currently amended) A method for providing video content comprising:
providing a HyperText Transfer Protocol-based live streaming client model ("HCM'), 
determining a bandwidth to allocate to a plurality of media devices using the HCM that is made up of a state-based HCM that is constructed for each of the plurality of media devices; 
determining bandwidth constraints associated with each of said plurality of media devices;
determining a number of active media devices associated with the plurality of media devices to allocate the determined bandwidth;
for each respective one of the plurality of active media devices, determining a need parameter vector ("NPV") and assigning a fraction of the bandwidth to each respective active media device in the plurality of media devices based, at least in part, on: (i) said bandwidth constraints associated with each respective active media device; (ii) measured rates at which video luma Peak Signal to Noise 
13.	(Original) The method of claim 12 wherein the NPV is based or one or more of the following: video complexity, device profile, service priority level, and codec profile.
14.	(Original) The method of claim 13 wherein video complexity is derived from video content as an estimation of a complexity of the video content.
15.	(Original) The method of claim 12 wherein the NPV is computed based on a complexity of video content for each segment.
16.	(Original) The method of claim 13 wherein the NPV is based on device profile.
17.	(Original) The method of claim 16 wherein the device profile indicates that an active device is undergoing a transition period requiring a modification to the bandwidth assigned to the active device.
18.	(Original) The method of claim 17 wherein the transition period is one or more of the following: a channel change, a pause or resume, a seek, a complete, and a join.
19.	(Previously presented) The method of claim 12 further comprising:
determining an adjustment factor for assigning the fraction of the bandwidth to each active media device.
20.	(Previously presented) The method of claim 19 wherein the adjustment factor is based on one or more of the following: the NPV for an active media device is over budget, the NPV for an active media device is under budget, an active media device completes playback, and a bottleneck occurs at an active media device.
21.	(Previously presented) The method of claim 12 wherein the HCM provides an estimate of a fullness of a media-device buffer.
22.	(Previously presented) The method of claim 12 wherein the determined bandwidth to allocate to each of the plurality of media devices prevents a media device from buffering content already received from a server.





               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
assigning a fraction of the bandwidth to each respective active media device in the plurality of media devices based on measured rates at which video luma Peak Signal to Noise Ratio (PSNR) changes (slop) as a function of video bitrate for content delivered to each respective active media device
GUO discloses assigning bandwidth based on PSNRs of different peer clients as a function of video bitrate. Although different peer clients have different PSNRs in GUO, however the PSNRs are absolute PSNRs instead of measured rates of changes (slops) of luma PSNRs.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claim.
The allowable subject matter is now reflected in applicant’s independent claim 1.  Dependent claims 13-22 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454